In a habeas- corpus proceeding, relator appeals from a judgment of the Supreme Court, Westchester County, dated September 22, 1972, which dismissed the writ. Judgment affirmed, without costs. The notice of appeal and our order of October 17,1972 (assigning counsel, etc.) are hereby -amended to reflect the correct date of the judgment appealed from, namely, September 22, 1972. On January 13, 1972 relator was conditionally released from a State correctional facility. On July 11,1972 he was arrested for violation of parole conditions. The delay of nine weeks between that arrest and the preliminary hearing was not fatal, since Morrissey v. Brewer (408 U. S. 471) was handed down by the Supreme Court of the United States only two weeks before relator’s arrest. We note, however, that generally speaking such preliminary hearing must be held “as promptly as convenient after arrest” (Morrissey V. Brewer, 408 U. S. 471, 485, supra). Latham, Acting P. J., Shapiro, Gulotta, Christ and Brennan, JJ., concur.